office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker postn-132582-11 third party communication none date of communication not applicable uilc 40a date october to holly l mccann chief excise_tax program from frank boland chief branch office of associate chief_counsel passthroughs special industries subject renewable_diesel fuel this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 what is the incidence_of_tax for renewable_diesel are renewable_diesel production facility operators required to register as refinery operators is a renewable_diesel credit available if the fuel producer used fossil fuel-derived hydrogen as a catalyst during the hydro-treating process should the internal_revenue_service service deny a renewable_diesel credit claim on a liquid if the claimant cannot substantiate that the liquid is registered with the united_states environmental protection agency epa conclusion sec_1 renewable_diesel is taxed on the removals entries and sales that are described in sec_4081 of the internal_revenue_code postn-132582-11 renewable_diesel production facility operators are required to be registered under sec_4101 as refinery operators a claim for the renewable_diesel credit is not invalid merely because the renewable_diesel was produced using fossil fuel-derived hydrogen as a catalyst during the hydro-treating process the service should deny a renewable_diesel credit claim if the united_states environmental protection agency epa requires that the liquid be registered and the claimant cannot substantiate that the liquid is so registered law and analysis sec_40a defines renewable_diesel as liquid fuel derived from biomass that meets a the registration requirements for fuels and fuel additives established by the epa under sec_211 of the clean air act u s c and b the requirements of astm d975 or d396 or other equivalent standard approved by the secretary_of_the_treasury renewable_diesel does not include any liquid for which a credit may be determined under sec_40 renewable_diesel does not include any fuel derived from coprocessing biomass with a feedstock which is not biomass the term biomass is defined in sec_45k of the code under sec_40a renewable_diesel includes fuel derived from biomass which meets the requirements of a department of defense specification for military jet fuel or an astm specification for aviation turbine fuel however sec_40a provides that renewable_diesel is treated in the same manner as biodiesel for purposes of the code except for purposes of the small_agri-biodiesel_producer_credit under sec_40a sec_40a defines biodiesel as the monoalkyl esters of long chain fatty acids derived from plant or animal matter that meet a the registration requirements for fuels and fuel additives established by the environmental protection agency under sec_211 of the clean air act u s c and b the requirements of the american society of testing and materials d fuel excise_tax treatment of renewable_diesel notice_2007_37 2007_1_cb_1002 provides that for purposes of the code notice_2005_4 2005_1_cb_289 and notice_2005_62 2005_2_cb_443 renewable_diesel is treated as biodiesel except that renewable_diesel is diesel_fuel as defined in sec_48_4081-1 of the regulations notice_2007_37 thereby distinguishes between the treatment of renewable_diesel for purposes of credits and the treatment of renewable_diesel for purposes of the fuel excise_tax provisions postn-132582-11 renewable_diesel can be used interchangeably with petroleum-based diesel_fuel because it is diesel_fuel both chemically and legally accordingly renewable_diesel is a taxable_fuel under sec_4083 and is therefore taxed in the same manner as petroleum-based diesel_fuel in accordance with notice_2007_37 however renewable_diesel is treated as biodiesel for purposes of credits and payments under sec_34 sec_40a sec_6426 and sec_6427 thus tax is imposed on certain removals entries and sales of renewable_diesel under sec_4081 registration requirements sec_48_4081-1 generally defines a refinery to include a facility used to produce taxable_fuel and from which taxable_fuel may be removed by pipeline by vessel or at a rack sec_48_4081-1 defines a refiner as any person that owns operates or otherwise controls a refinery sec_48_4101-1 provides rules relating to registration under sec_4101 for purposes of the federal excise_tax on taxable_fuel imposed by sec_4081 under sec_48_4101-1 a person that is a refiner is required to be registered under sec_4101 because a refinery is a facility used to produce taxable_fuel a refinery includes a facility used to produce renewable_diesel under sec_48_4101-1 any person that owns operates or otherwise controls a refinery is a refiner and must be registered as a refinery operator thus a person that owns operates or otherwise controls a facility used to produce renewable_diesel and from which renewable_diesel may be removed by pipeline by vessel or at a rack must be registered as a refinery operator catalysts derived from fossil fuel sec_40a provides in part that renewable_diesel does not include any fuel derived from coprocessing biomass with a feedstock which is not biomass under this provision a fuel is not renewable_diesel if it is derived from coprocessing biomass with a fossil fuel like petroleum however sec_40a does not provide any rules regarding the use of catalysts in renewable_diesel production the legislative_history to the statute that added the coprocessing rule to sec_40a states that the de_minimis use of catalysts such as hydrogen is permitted under the provision h_r rep no pincite sec_40a is silent regarding catalysts and the legislative_history indicates that the use of catalysts is permitted under the provision but is silent about any restrictions on the source of the catalysts therefore we conclude that the source of the hydrogen catalyst used in the hydro-treating process is irrelevant for purposes of determining whether a fuel is renewable_diesel accordingly we also conclude that a renewable_diesel credit claim is not invalid simply because the producer of the renewable_diesel uses fossil fuel-derived hydrogen as a catalyst during the hydro-treating process epa registration postn-132582-11 renewable_diesel is defined in part under sec_40a as liquid fuel derived from biomass that meets the registration requirements for fuels and fuel additives established by the epa under sec_211 of the clean air act a fuel meets epa’s registration requirements if epa does not require that fuel to be registered if the epa requires that a fuel be registered a fuel meets the epa’s registration requirements only if the fuel is actually registered thus this prong of the definition of renewable_diesel is satisfied if a fuel is required to be registered by the epa and it is so registered or if the epa does not require a particular type of fuel to be registered under sec_211 of the clean air act accordingly we conclude that the service should deny a renewable_diesel credit claim if the epa requires that the liquid be registered and the claimant cannot substantiate that the renewable_diesel is so registered please call if you have any further questions
